                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-179-FDW-DCK

 DONNA VANHORN,                                      )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )     ORDER
                                                     )
 REPUBLIC SERVICES OF NORTH                          )
 CAROLINA, LLC,                                      )
                                                     )
                   Defendant.                        )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Defendant’s Motion For Admission

Pro Hac Vice And Affidavit” (Document No. 6) filed by Molly M. Shah, concerning F. Nicholas

Chandler on December 14, 2018. Mr. F. Nicholas Chandler seeks to appear as counsel pro hac

vice for Defendant Republic Services of North Carolina, LLC. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Defendant’s Motion For Admission Pro Hac Vice And Affidavit” (Document No. 6) is

GRANTED. Mr. F. Nicholas Chandler is hereby admitted pro hac vice to represent Defendant

Republic Services of North Carolina, LLC.

         SO ORDERED.

                                            Signed: December 14, 2018
